 IntheMatter of POwIIATAN LIMECOMPANYandUNITED CEMENT,LIME ANDGypsumWORKERSINTERNATIONAL UNION,A.F. OFL.Case No. 5-R-15/f1.-DecidedMay 17, 1944Mr. Lacy I. Rice,of Martinsburg,W. Va., for the Company.Mr.,Del Barr,of Harpers Ferry, W. Va., for the Union.Mr. ;David V,..Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Cement, Lime andGypsum Workers International Union, A. F. of L., herein calledthe Union, alleging that a question affecting coinmerce had arisenconcerning the representation of employees of Powhatan Lime Com-pany, Strasburg Junction, Virginia, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Earle K. Shave, Trial Examiner. Saidhearing was held at Winchester, Virginia, on April 21, 1944.TheCompany and the Union appeared, participated, and were afforded'full opportunity to be heard, to examine and cross-examine witnesses,and to introduce'evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the'Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPowhatan Lime, Company, a Virginia corporation, operates a plantlocated at Strasburg Junction, Virginia, where it is engaged in themanufacture of chemical lime, fluxing lime, building lime, hydratedlime, agricultural lime, and crushed stone.During the calendar year1943, the Company purchased raw materials for use at-the Strasburg56 N.L.R B, No 114.591 592'DECISIONS OF NATIONAL LABOR RELATIONS BOARDJunction plant having an approximate value of $45,000, of which about80 percent was received from points located outside the State ofVirginia.During the same period, the Company's finished productsamounted to approximately $125,000 in value, of which approximately80 percent was shippe4 to points located outside the State of Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDUnited Cement, Lime and Gypsum Workers International Unionis a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTA'EIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.Statements of the Trial Examiner and the Field Examiner, intro-duced into evidence at the hearing, indicate that the Union representsa substantial number of employees in the unit. hereinafter foundappropriate.We find that a question, affecting commerce has arisen concerningthe 'representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with the contentions of the parties at thehearing, we fiiid,that all production and maintenance employees of theCompany, including watchmen, but excluding salesmen, clerical em-ployees, foremen, and,all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act 2IThe Field Examiner reported that the Union submitted40 designations,and that therewere 50 employees in the proposed unit.The Trial Examiner reported that the Unionsubmitted 5 additional designations at thehearing, all of which containedthe names of persons appearingon the Company's pay, rollof April 15, 1944.He further reported that of the40 designations mentionedby the FieldExaminer, 39 containedthe names of persons appearing upon the Company's pay roll ofMarch 31, 1944.2The Unionhad originallylimited its definitionof a supervisoryemployee to those per-sons who occupy the gradeof foremanand aboveAlthough at'the present time,the Com-pany employsno supervisory employeeswithin ourcustomary definition below this grade,itmay-do so in the future." We shall makeno findingwith respectto the status of em-ploy'eesengaged in the, futurebut shall not limit our usual definition of a supervisorysinoloyeein the description of the appropriate unit. POWHATAN LIME COMPANYV.THE DETERMINATION OF REPRESENTATIVES593,We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriatetrait who wereemployed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein,subject to the limitations and additions set forth in theDirection .31DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,,and pursuant to Article III, Section' 9; of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Powhatan LimeCompany, Strasburg Junction, Virginia, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and'Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did' not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Cement, Limeand Gypsum Workers International Union, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining.CHAIRMAN MMus took no part in the consideration of the aboveDecision and Direction of Election.3The Union requested that it appear upon the ballot as "United Cement,Lime-andGypsum workers International Union, affiliated Kith the American Federation of Labor."This request is hereby granted.587784-45-vol. 56-39